DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the latch, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a latch apparatus that is coupled to the handle and “operable to move the handle” between latched and unlatched positions. At the instant, the limitation is indefinite. 
Here is the invention:

    PNG
    media_image1.png
    681
    745
    media_image1.png
    Greyscale

As to claims 1 and 13, the specification and the drawings fail to disclose the latch part of the latch apparatus that perform this unlatch/latch function. As shown, what the applicant describes as “indicator 65” is actually a “latch 65, having an indicia element 73”. 
Therefore, in order to continue with the examination, element 65 will be examined as a latch element. Correction is required (also in the specification, and that will take care of the drawing objection shown above).

Also, as to claim 1, without the door strike, there is no latch/unlatch positions, since the “latch element 65” will latch against the door striker. Correction is required.

Also, claim 1 requires that the latch apparatus is operable to move the handle between the latched and unlatched positions. At the instant, it is actually the opposite, that the handle will move the latch apparatus. Correction is required.

Claim 6 requires that the latch element, as interpreted, is rotatably move “between opposing surfaces of the latch element”. At the instant, it is unclear how is rotatably moved between opposing surfaces of itself. A broad interpretation will be given. Correction is required.

Claim 10 requires that the coupling element receive the latch apparatus. At the instant, the limitation is indefinite since the coupling element does not receives the whole latch apparatus, as claimed. Correction is required.








Claim 13 requires a method having the step of latching that includes magnetically coupling a latch apparatus to a door strike and the step of unlatching by magnetically uncouple the latch apparatus from the door strike. At the instant, the limitation is indefinite. 
First, is not the latch apparatus as a whole coupled to the door strike. As mentioned, is only the latch element “65”, as previously interpreted above, the one that interact with the door strike in order to perform the latching and unlatching positions. 
Second, the latch apparatus further comprises a magnet that is used to secure the magnetically couple with the door strike, but not to latch or unlatch; just to aid in the securement of the door strike to the door structure. 
Therefore, in order to continue with the examination, claim 13 will be examined as follows:

Claim 13 (propose amendment):
-A method of operating an aircraft interior furnishing, the method comprising:
providing a latch apparatus coupled to a handle of the aircraft door assembly, the latch assembly comprising an indicator element received within the handle and defining a latch end and an indicia surface at an opposed end, and at least one magnet element;
latching an aircraft door assembly, the latching including:
moving the indicator element toward a recess on a door strike coupled to a door frame of the aircraft interior furnishing and engage the latch end of the indicator element with a surface of the door strike; and 
magnetically coupling the at least one magnet with the maintaining the latching of the aircraft door assembly; and
unlatching the aircraft door assembly, the unlatching including:
rotating the handle to disengage the latch end of the indicator element from the door strike;
magnetically uncoupling the at least one magnet 
movement of the the through a recess on the handle, the indicia surface indicating an unlatched configuration; and
rotatably moving the aircraft door assembly to expose an interior of the aircraft interior furnishing.-.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 2,948560 to Rop.

    PNG
    media_image2.png
    743
    1030
    media_image2.png
    Greyscale

Rop discloses a door latch apparatus capable of being used on a door in an aircraft. The apparatus comprises a door structure (), a handle (20) coupled to the door structure and pivotable between unlatched and latched positions and defining at least a 1st wall and a handle cavity; and a latch apparatus (14, 16) configured to engage with a door strike (11).
The latch apparatus is received in the handle cavity and arranged to be concealed by the handle when the latch apparatus is in either latched and unlatched configurations.
The handle further comprises a 2nd wall comprises a coupling element to receive the latch element.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2251452 to Herrmann et al (Herrmann) in view of US Pat No 2,600,483 to Colonna.

    PNG
    media_image3.png
    584
    1633
    media_image3.png
    Greyscale

Hermann discloses a door latch apparatus capable of being used on a door in an aircraft. The apparatus comprises a handle (14) pivotable between unlatched and latched positions and defining at least a 1st wall and a handle cavity (between 22); and a latch apparatus comprising a latch element (21) configured to engage with a door strike (16).
The latch element is received in the handle cavity and arranged to be concealed by the handle when the latch apparatus is in either latched and unlatched configurations.
The handle further comprises a 2nd wall comprises a coupling element (22), as tabs, to receive the latch element.

Herrmann fails to disclose that the apparatus comprises a door structure to mount the handle.

    PNG
    media_image4.png
    613
    852
    media_image4.png
    Greyscale

Colonna teaches that it is well known in the art to provide a door structure (14) to be mounted on a door surface and to mount and secure a handle (30) in place. The door structure defines a flange (26) with coupling apertures to receive respective pins (fasteners) to secure the structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus described by Herrmann with a door structure, as taught by Colonna, in order to provide a mounting and securing surface for the handle instead of directly on the door surface.

Claim(s) 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2251452 to Herrmann et al (Herrmann) in view of US Pat No 2,600,483 to Colonna and further in view of US Pat No 7,766,399 to Howey.
Herrmann discloses that the apparatus further comprises an indicator (17, 19) having an indicia element (light).
However, Hermann, as modified by Colonna, fails to disclose that the latch apparatus further comprises 1 or more magnets to magnetically couple the latch element to the door strike.

    PNG
    media_image5.png
    501
    846
    media_image5.png
    Greyscale

Howey teaches that it is well known in the art to provide magnets (14, 32) to secure the engagement of a latch element (12) and a door strike (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus described by Herrmann, as modified by Colonna, with magnets, as taught by Howey, in order to aid in the securement of the latch element and the door strike.

Herrmann further discloses that the door strike comprises a recess that slidably receive the latch element and that rotatably move in and away from the recess.

Herrmann further discloses that the wall of the handle comprises a recess and that the indicator is slidable received into the recess.

Allowable Subject Matter
Claim 13, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 5, 8 and 12, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 will also be allowed since the claim depends from claim 8.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



September 2, 2022